Exhibit 10.1 Published CUSIP Number: Deal: 00771PAD3 Revolver: 00771PAE1 Term: 00771PAF8 AMENDED AND RESTATED CREDIT AGREEMENT Dated as of October 30, 2015 among AEGION CORPORATION, as the Borrower, CERTAIN SUBSIDIARIES OF THE BORROWER, as the Guarantors, BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer, JPMORGAN CHASE BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION, as Co-Syndication Agents and L/C Issuers, COMPASS BANK, FIFTH THIRD BANK, PNC BANK, NATIONAL ASSOCIATION and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents and THE OTHER LENDERS PARTY HERETO MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, JPMORGAN SECURITIES LLC and U.S BANK NATIONAL ASSOCATION as Joint Lead Arrangers and Joint Bookrunners Confidential Treatment Requested. Certain confidential information in this agreement has been redacted in reliance upon a confidential treatment requested filed with the Securities and Exchange Commission (the “Commission”) pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. In this agreement, we indicate redaction by use of the following symbol [*****]. Such confidential portions have been omitted and filed separately with the Commission. TABLE OF CONTENTS ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 Defined Terms 1 Other Interpretive Provisions 33 Accounting Terms 34 Rounding 34 Exchange Rates; Currency Equivalents 34 Change of Currency 35 Times of Day 35 Letter of Credit Amounts 35 Additional Alternative Currencies 36 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 37 Commitments 37 Borrowings, Conversions and Continuations of Loans 38 Letters of Credit 41 Swing Line Loans 49 Prepayments 52 Termination or Reduction of Aggregate Revolving Commitments 54 Repayment of Loans 55 Interest 55 Fees 56 Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate 57 Evidence of Debt 57 Payments Generally; Administrative Agent’s Clawback 58 Sharing of Payments by Lenders 59 Cash Collateral 60 Defaulting Lenders 61 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 63 Taxes 63 Illegality 67 Inability to Determine Rates 68 Increased Costs 69 Compensation for Losses 70 Mitigation Obligations; Replacement of Lenders 71 Survival 71 ARTICLE IVGUARANTY 71 The Guaranty 71 Obligations Unconditional 72 Reinstatement 73 Certain Additional Waivers 73 Remedies 73 Rights of Contribution 73 Guarantee of Payment; Continuing Guarantee 74 Keepwell 74 ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 74 Conditions of Initial Credit Extension 74 Conditions to all Credit Extensions 77 i ARTICLE VI REPRESENTATIONS AND WARRANTIES 78 Existence, Qualification and Power 78 Authorization; No Contravention 78 Governmental Authorization; Other Consents 79 Binding Effect 79 Financial Statements; No Material Adverse Effect 79 Litigation 80 No Default 80 Ownership of Property; Liens 80 Environmental Compliance 80 Insurance 81 Taxes 81 ERISA Compliance 81 Subsidiaries 82 Margin Regulations; Investment Company Act 82 Disclosure 83 Compliance with Laws 83 Intellectual Property; Licenses, Etc. 83 Solvency 83 Labor Matters 84 Bonding Capacity 84 Perfection of Security Interests in the Collateral 84 Business Locations 84 OFAC 84 Anti-Corruption Laws 84 ARTICLE VII AFFIRMATIVE COVENANTS 85 Financial Statements 85 Certificates; Other Information 85 Notices 88 Payment of Obligations 89 Preservation of Existence, Etc. 89 Maintenance of Properties 89 Maintenance of Insurance 89 Compliance with Laws 90 Books and Records 90 Inspection Rights 90 Use of Proceeds 90 Additional Subsidiaries 90 ERISA Compliance 91 Interest Rate Protection Agreements 91 Pledged Assets 91 Anti-Corruption Laws 92 Post-Closing Covenant 92 ARTICLE VIII NEGATIVE COVENANTS 92 Liens 92 Investments 94 Indebtedness 95 Fundamental Changes 96 Dispositions 96 Restricted Payments 96 Change in Nature of Business 97 Transactions with Affiliates and Insiders 97 ii Burdensome Agreements 97 Use of Proceeds 98 Financial Covenants 98 Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of Entity 98 Preferred Equity 98 Sale Leasebacks 99 Sanctions 99 Anti-Corruption Laws 99 ARTICLE IX EVENTS OF DEFAULT AND REMEDIES 99 Events of Default 99 Remedies Upon Event of Default Application of Funds ARTICLE X ADMINISTRATIVE AGENT Appointment and Authority Rights as a Lender Exculpatory Provisions Reliance by Administrative Agent Delegation of Duties Resignation of Administrative Agent Non-Reliance on Administrative Agent and Other Lenders No Other Duties; Etc. Administrative Agent May File Proofs of Claim Guaranty Matters Treasury Management Banks and Swap Banks ARTICLE XI MISCELLANEOUS Amendments, Etc. Notices and Other Communications; Facsimile Copies No Waiver; Cumulative Remedies; Enforcement Expenses; Indemnity; and Damage Waiver Payments Set Aside Successors and Assigns Treatment of Certain Information; Confidentiality Set-off Interest Rate Limitation Counterparts; Integration; Effectiveness Survival of Representations and Warranties Severability Replacement of Lenders Governing Law; Jurisdiction; Etc. Waiver of Right to Trial by Jury Electronic Execution of Assignments and Certain Other Documents USA PATRIOT Act No Advisory or Fiduciary Relationship Amendment and Restatement New Lenders Time of the Essence SCHEDULES Existing Letters of Credit Commitments and Applicable Percentages Dispositions and Acquisitions Insurance Subsidiaries IP Rights Labor Matters 6.22(a) Locations of Real Property 6.22(b) Taxpayer and Organizational Identification Numbers 6.22(c) Changes in Legal Name, State of Formation and Structure Liens Existing on the Closing Date Investments Existing on the Closing Date Indebtedness Existing on the Closing Date Sale of Equity Interests/Dispositions Transactions with Affiliates Certain Addresses for Notices EXHIBITS A Form of Loan Notice B Form of Swing Line Loan Notice C Form of Revolving Note D Form of Swing Line Note E Form of Term Note F Form of Compliance Certificate G Form of Joinder Agreement H Form of Assignment and Assumption I Form of Incremental Term Loan Funding Agreement J Form of U.S. Tax Compliance Certificates K Form of Secured Party Designation Notice L Form of Notice of Loan Prepayment iv AMENDED AND RESTATED CREDIT AGREEMENT This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of October 30, 2015 among AEGION CORPORATION, a Delaware corporation (the “ Borrower ”), the Guarantors (defined herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. The Loan Parties are party to that certain Credit Agreement, dated as of July 1, 2013 (as amended, supplemented or otherwise modified from time to time prior to the Closing Date, the “ Existing Credit Agreement ”), among the Borrower, certain Subsidiaries of the Borrower, Bank of America, as administrative agent, and the lenders party thereto. The parties to this Agreement desire to amend the Existing Credit Agreement as set forth herein and to restate the Existing Credit Agreement in its entirety to read as follows. This Agreement is not a novation of the Existing Credit Agreement. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS Defined Terms . As used in this Agreement, the following terms shall have the meanings set forth below: “ 2014 Strategic Restructuring Charges ” means (a) a pre-tax charge in an aggregate amount not to exceed $55,000,000 relating to office closures, employee terminations and write-down/reserve of receivables and other assets (including goodwill and deferred tax assets) primarily incurred by the Borrower and its Subsidiaries in connection with the exit by the Borrower and its Subsidiaries from certain international locations, (b) a pre-tax charge in an aggregate amount not to exceed $5,000,000 relating to office consolidation, employee downsizing and write-down/reserve of receivables and other assets incurred by the Borrower and its Subsidiaries in connection with the consolidation of the Insituform and Fyfe business units worldwide and (c) a pre-tax charge in an aggregate amount not to exceed $40,000,000 relating to fixed asset write-offs, intangible impairments and land lease consolidations incurred by the Borrower and its Subsidiaries in connection with the optimization of facility operations of The Bayou Companies, LLC located in New Iberia, Louisiana. Notwithstanding anything to the contrary contained herein, the cash portion of the 2014 Strategic Restructuring Charges shall not exceed $17,000,000. “ Acquisition ”, by any Person, means the acquisition by such Person from another Person, in a single transaction or in a series of related transactions, of all or any substantial portion of the property of another Person or at least a majority of the Voting Stock of another Person, in each case whether or not involving a merger or consolidation with such other Person and whether for cash, property, services, assumption of Indebtedness, securities or otherwise. “ Administrative Agent ” means Bank of America in its capacity as administrative agent under any of the Loan Documents, or any successor administrative agent. “ Administrative Agent Fee Letter ” means the letter agreement, dated October 16, 2015 among the Borrower, Bank of America and MLPFS. “ Administrative Agent’s Office ” means, with respect to any currency, the Administrative Agent’s address and, as appropriate, account as set forth on Schedule 11.02 with respect to such currency or such other address or account as the Administrative Agent may from time to time notify the Borrower and the Lenders. “ Administrative Questionnaire ” means an Administrative Questionnaire in a form supplied by the Administrative Agent. “ Affiliate ” means, with respect to any Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “ Aggregate Revolving Commitments ” means the Revolving Commitments of all the Lenders. The aggregate principal amount of the Aggregate Revolving Commitments in effect on the Closing Date is THREE HUNDRED MILLION DOLLARS ($300,000,000). “ Agreement ” means this Amended and Restated Credit Agreement. “ Alternative Currency ” means each of Euro, Canadian Dollars, Sterling and Australian Dollars and each other currency (other than Dollars) that is approved in accordance with Section 1.09
